UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-1607
                                   _____________

                         EAST END TAXI SERVICES, INC.

                                           v.

                   VIRGIN ISLANDS TAXI ASSOCIATION, INC,

                                                           Appellant.


                          On Appeal from the District Court
                      of the Virgin Islands – Appellate Division
                               (Division of St. Thomas)
                           District Court No. 03-cv-000146
                    District Judge: Honorable Stanley S. Brotman


              Before: SMITH, HARDIMAN and ROTH, Circuit Judges

                           (Opinion filed January 31, 2013)

                          ORDER AMENDING OPINION

      IT IS ORDERED that the not precedential opinion in the above case, filed on

January 31, 2013, be amended as follows:

      On page 18, delete the extra period after the word “one”.

       On page 2, delete the “9” after “§ 1613a” – cite should read “§ 1613a(c)”.


                                                /s/ JANE R. ROTH
                                                Circuit Judge

Dated: February 4, 2013
Smw/cc:      Mark D. Hodge, Esq.

                                           1
Terri L. Griffiths, Esq.
Lee J. Rohn, Esq.




                           2